Citation Nr: 1041582	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-31 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for gunshot wound residuals of the left lower extremity at muscle 
group XI.  

2.  Entitlement to a disability rating in excess of 10 percent 
for gunshot wound residuals of the right lower extremity at 
muscle group XI.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to November 
1967.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in North Little Rock, 
Arkansas, denying the Veteran's increased disability rating 
claims.  

While the Veteran's appeal was pending before the Board, the RO 
issued a rating decision in April 2010 increasing the Veteran's 
disability evaluation for his gunshot wound residuals of the left 
lower extremity to 30 percent.  Since this grant did not 
constitute a full grant of the benefits sought on appeal, this 
claim is still in appellate status.  AB v. Brown, 6 Vet. App. 35, 
39 (1993).  

The Veteran was afforded a videoconference hearing before the 
undersigned Veterans Law Judge in November 2008.  A written 
transcript of this hearing has been prepared and incorporated 
into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.







	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran contends that he is entitled to increased disability 
ratings for his service-connected gunshot wound residuals of the 
left and right lower extremities.  However, as outlined below, 
additional evidentiary development is necessary due, in part, to 
recent changes in the law.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of 
Appeals for Veterans Claims (Court) held that a claim for a total 
rating based on unemployability due to service-connected 
disability (TDIU), either expressly raised by the Veteran or 
reasonably raised by the record, is part of an increased rating 
claim.  The issue of unemployability has been expressly raised by 
the Veteran in this case.  While the Veteran does not currently 
meet the schedular criteria for a finding of total disability, 
this would not prohibit him from receiving TDIU benefits on an 
extraschedular basis.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  

The Court has held that a TDIU claim may not be denied without 
producing evidence, as distinguished from mere conjecture, that 
the Veteran's disability does not prevent him from performing 
work that would produce sufficient income.  Friscia v. Brown, 8 
Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 
(1994).  In Friscia, the Court specifically stated that VA has a 
duty to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on the ability to work.  8 Vet. App. at 
297.  The record contains a letter dated July 2008 from the 
Veteran's employer indicating that the Veteran was unable to keep 
up with his work requirements due to his deteriorating health.  
It was noted that the Veteran spent approximately 90 percent of 
his time at work standing.  There is also a private medical 
opinion from October 2009 finding that the Veteran was not able 
to work because he could only stand for about an hour.  However, 
these opinions do not indicate whether the Veteran would be 
unable to maintain any gainful employment, rather than just jobs 
that require standing, as a result of his service-connected 
disabilities.  In light of the above, the Board finds that the 
Veteran requires a current VA examination to ascertain whether 
his unemployability is due to his service-connected gunshot wound 
residuals of the left and right lower extremities.  

If the Veteran is not found to be entitled to TDIU, then his 
claim should still be referred to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
to determine whether his disability picture requires the 
assignment of an extraschedular rating commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disabilities. 38 C.F.R. § 3.321(b)(1).  The 
July 2008 letter from the Veteran's employer, along with the 
October 2009 private medical opinion., suggest that the Veteran 
may suffer from marked interference with employment as a result 
of his service-connected left leg disability.  

Appropriate notice for TDIU should also be provided to the 
Veteran.  

Accordingly, the case is REMANDED for the following action:


1.  The Veteran should be sent corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding the issue of 
entitlement to TDIU benefits.  

2.  After allowing an appropriate time for 
response to the notice provided above, the 
Veteran should be scheduled for an 
appropriate VA examination to determine the 
effect of his service-connected disabilities 
of the lower extremities on his 
employability.  The claims folder must be 
made available to the examiner.  The examiner 
should opine whether it is at least as likely 
as not that the Veteran is unable to secure 
or maintain substantially gainful employment 
solely as a result of his service-connected 
disabilities of the lower extremities.  The 
examination report must include a complete 
rationale for any opinion offered.  

3.  After completion of the above, the claim 
should be reviewed in light of any new 
evidence.  The Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case (SSOC) and 
be afforded an opportunity to respond, if the 
claim is denied.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


